DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention I, species A, in the reply filed on 11/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant stated that claims 1-12,20-22 read on the elected invention I, species A. Claims 13-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12,20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, it appears that applicant is functionally reciting the horse trailer in the preamble. However, in the body of the claim, applicant appears to positively claim the 
	Likewise, claims 3,7-9,11,20-22, positively claimed the horse trailer but the horse trailer was only mentioned as functional recitation in the preamble. In addition, as stated in the above, is applicant claiming the apparatus (e.g. loader or fence) only or the combination of the apparatus and the horse trailer?
 	All other claims depending on one or more of the above rejected claims are also rejected the same. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,10,11,20,21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hall (US 3921585 A, as cited on form PTO-1449).
 	For claim 1, Hall discloses an apparatus for easing the process of loading a horse into a horse trailer (10), comprising: a first elongated panel (any one of 114,160, 170) having a first end pivotally mounted to a back portion of the horse trailer (fig. 2, near ref. 19); and a second elongated panel (any one of 114,160, 170) having a first end pivotally connected to a second end of the first panel (fig. 7), wherein the first and second panel are moveable from a stowed condition folded one atop the other against the trailer (figs. 3,9) to a deployed condition with both panels unfolded and extended away from the trailer (fig. 1).  
	For claim 2, Hall discloses the apparatus as described above and further discloses an extendable caster (200,201) for movably supporting the second elongated panel on the ground when the panels are in the deployed condition.  

For claim 10, Hall discloses the apparatus as described above and further discloses a latch for securing the first and second panels to the trailer in the stowed condition (col. 5, lines 7-35). 
For claim 11, Hall discloses the apparatus as described above and further discloses a support bracket attached to the trailer and configured to allow a bottom edge of the first and second panels to rest on the support bracket in the stowed condition (col. 5, lines 7-35).  
For claim 20, Hall discloses a trailer-mounted system for easing the process of loading a horse into a horse trailer, comprising: a plurality of hinged panels (any two of 114,160, 170) pivotally attached at a proximal end thereof to a back or side of the horse trailer (figs. 2-3), the panels moveable between a stowed condition folded one atop the other against the trailer (figs. 3,9), and a deployed condition with the panels unfolded and extended away from the trailer (fig. 1).  
For claim 21, Hall discloses the trailer-mounted system as described above and further discloses wherein the proximal end of the panels is pivotally attached to a rear door (19) of the trailer (fig. 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4,5,7 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (as above) in view Privratsky (US 5042198 A).
 	For claim 4, Hall teaches the apparatus as described above and further teaches wherein the first end of the second panel is pivotally connected to second end of the first panel by at least two hinges (161,162,163,164). However, Hall is silent about the first end of the second panel is pivotally connected to second end of the first panel by at least two double-pin hinges, each double-pin hinge comprising: a first leaf with a hole for receiving a hinge pin attached to the end of the first panel; a second leaf with a hole for receiving a hinge pin attached to the end of the second panel and juxtaposed with the first leaf; a spacer having a first end connected to the first leaf with a first hinge pin, and a second end connected to the second leaf with a second hinge pin.  
Privratsky teaches an apparatus comprising at least two double-pin hinges (fig. 4), each double-pin hinge comprising: a first leaf (any of refs. 62,64,56,58,60,78,80,74, 76) with a hole (not numbered but can be seen in fig. 4 where pins 66,61,82,77 go through) for receiving a hinge pin (61,66,77,82) attached to the end of the first panel (figs. 3-4, panel is any one of the fence shown); a second leaf (any of refs. 62,64,56,58, 60,78,80,74,76 not considered for the first leaf) with a hole (not numbered but can be seen in fig. 4 where pins 66,61,82,77 go through) for receiving a hinge pin (61,66,77,82) attached to the end of the second panel (figs. 3-4, panel is any one of the fence shown) and juxtaposed with the first leaf; a spacer (any of refs. 52,70) having a first end connected to the first leaf with a first hinge pin (any of refs. 61,66,77,82), and a second end connected to the second leaf with a second hinge pin (any of refs. 61,66,77,82 that is not considered for the first hinge pin).  It would have been obvious to one having 
	For claim 5, Hall as modified by Privratsky teaches the apparatus as described above and further teaches wherein the distance between the hinge pins is large enough to allow the second panel to be folded flat against the first panel in the stowed condition without the panels wedging against one another (due to the wide rotational folding of 360 degree hinge from Privratsky’s teaching).  
For claim 7, Hall as modified by Privratsky teaches the apparatus as described above but is silent about wherein the first end of the first panel is pivotally attached to the trailer door by at least two double-pin hinges.  As stated in the above, Privratsky teaches the double-pin hinge that allows 360 degree pivoting. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	employ at least two double-pin hinges with the features as taught by Privratsky to attach the first end of the first panel to the trailer door in the apparatus of Hall as modified by Privratsky in order to provide an attachment that allows 360 degree pivoting for a more range of motion for folding or unfolding the panel relative to the trailer.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hall as modified by Privratsky as applied to claims 1,4,5 above, and further in view of Ramsey (US 10584531 B2).
For claim 6, Hall as modified by Privratsky teaches the apparatus as described above but is silent about wherein the spacer and hinge pins of each double-pin hinge comprise a single, generally U-shaped metal bar.  
Ramsey teaches an apparatus comprising spacer and hinge pins of each double-pin hinge comprise a single, generally U-shaped metal bar (fig. 4B ref. 94). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the two I-shaped bolts in Hall as modified by Privratsky with a single, generally U-shaped metal bar as taught by Ramsey, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of bolt configuration would allow attachment of the hinge assembly). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 8,9,22 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (as above).
For claim 8, Hall teaches the apparatus as describe above but is silent about wherein the first end of the first panel is pivotally connected to a distal end of a rigid trailer door extension that approximately aligns with a widest side portion of the trailer when the trailer door is in a closed position.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first end of the first panel of Hall be pivotally connected to a distal end of a rigid 
For claim 9, Hall teaches the apparatus as describe above but is silent about wherein the first panel is at least as wide as a combined width of the trailer door and trailer door extension.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first panel of Hall be at least as wide as a combined width of the trailer door and trailer door extension, depending on the user’s preference to do so based on the trailer type and based on where the user wishes to mount the panel for maximizing space for folding and unfolding.
For claim 22, Hall teaches the trailer mounted system as describe above but is silent about wherein the proximal end of the panels is pivotally connected to a distal end of a rigid trailer door extension that approximately aligns with a widest side portion of the trailer when the trailer door is in a closed position. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the proximal end of the panels of Hall be pivotally connected to a distal end of a rigid trailer door extension that approximately aligns with a widest side portion of the trailer when the trailer door is in a closed position, depending on the user’s preference to do so based on the trailer type and based on where the user wishes to mount the panel for maximizing space for folding and unfolding.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (as above) in view of Wilson (US 20110120384 A1).
 	For claim 12, Hall teaches the apparatus as describe above but is silent about wherein the first and second panels are made of welded steel tubing.  
	Wilson teaches a portable corral comprising first and second panels are made of welded steel tubing (para. 0021). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first and second panels of Hall be made of welded steel tubing as taught by Wilson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (steel tubing is durable, strong and lightweight) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643